Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
1.	The prior art teaches a semiconductor device comprising: a first substrate structure including a first substrate, circuit elements disposed on the first substrate, and first bonding pads disposed on the circuit elements; and a second substrate structure connected to the first substrate structure, the second substrate structure including: a second substrate having first and second surfaces disposed to oppose each other, first and second conductive layers disposed on the first surface of the second substrate and spaced apart, from each other, gate electrodes stacked to be spaced apart from each other on the second surface of the second substrate in a first direction, perpendicular to the second surface, the gate electrodes being configured to extend by different lengths in a second direction, parallel to the second surface, and being configured to electrically connected, to the circuit elements, first contact plugs extending on the second surface of the second substrate in the first direction and connected to the gate electrodes, and second bonding pads electrically connected to the first contact plugs and disposed on the first contact plugs to correspond to the first bonding pads, but is silent with respect to the above teachings in combination with a first substrate structure including a first substrate, semiconductor elements disposed on the first substrate, and first bonding pads disposed on the semiconductor elements; and a second substrate structure connected to the first substrate structure, the second substrate structure including: a 
2.	The prior art teaches a semiconductor device comprising: a first substrate structure including a first substrate, semiconductor elements disposed on the first substrate, a second substrate on the semiconductor elements, first gate electrodes stacked to be spaced apart from each other on a top surface of the second substrate in a direction perpendicular to the top surface of the second substrate and electrically connected to the semiconductor elements, and a second substrate structure connected to the first substrate structure, the second substrate structure including: a third substrate; second gate electrodes stacked to be spaced apart from each 
3.	The prior art teaches a semiconductor device comprising: a first substrate structure including a first substrate, first gate electrodes stacked to be spaced apart from each other on a top surface of the first substrate in a direction perpendicular to the top surface of the first substrate, a second substrate structure above the first substrate structure, the second substrate structure including: a second substrate; second gate electrodes stacked to be spaced apart from each other on a bottom surface of the second substrate in a direction perpendicular to the bottom surface of the second substrate; a first conductive layer disposed on the second substrate above the second gate electrodes; first contact plugs extending on the bottom surface of the second substrate in the direction perpendicular to the bottom surface of the second substrate and connected to the second gate electrodes; a second contact plug extending on the bottom surface of the second substrate in the direction perpendicular to the bottom surface of the second substrate and electrically connected to the second conductive layer; and a third substrate structure connected to the first and second substrate structures between the first and second substrate structures, the third substrate structure including a third substrate, semiconductor elements disposed on a bottom surface of the third substrate, but is silent with respect to the above teachings in combination with first bonding pads disposed on the first gate electrodes; a second conductive layer spaced apart from the first conductive layer horizontally and electrically connected to an external device: a pad insulating layer disposed on the first and second conductive layers; and second bonding pads electrically connected to the first and second contact plugs, respectively and disposed on the first and second contact plugs, third bonding pads disposed on the semiconductor elements to correspond to the first bonding pads, and fourth bonding pads disposed on the third substrate to correspond to the second bonding pads.
4.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        8/18/21